DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-17 are pending in this application.
Addition of new claim 17 is acknowledged.
Claims 15 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 February 2022.
The Examiner notes newly added claim 17 includes the limitation, “the one or more alkalizing agents are selected from the group consisting of ammonia and its salts, ammonium chloride, guanidine carbonate, monoethanolamine, amino methyl propanol, and a mixture thereof”.  However, the Examiner further notes Applicant has elected sodium hydroxide as the alkalizing agent (see page 9 of Remarks filed 01 February 2022), which is not listed in claim 17.  
Accordingly, claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic of linking claim.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form, or otherwise required all the limitations of an allowed generic claim.

Claims 1-14 are examined.


Claim Interpretation
The Examiner notes that, for limitations in independent claims 1 and 17 beginning with the term “optionally”, said limitations are construed to mean the limitations are optional and thus, for purposes of prior art, need not be present in the cited prior art.


Withdrawn Objections
The objection to claim 12 is withdrawn in view of Applicant’s amendment to claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 18 May 2022:
Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watatani et al. (“Watatani”, US Patent 5,858,337) in view of Hullmann et al. (“Hullmann”, US 2012/0234339, cited by Applicant in IDS filed 20 May 2020).
Regarding claim 1, Watatani teaches an intermediate treatment composition for permanent wave, comprising at least one carbonate and/or at least one hydrogencarbonate, by which use wave-forming can be enhanced, and damage to the hair can also be prevented (e.g., abstract).  Watatani exemplifies first treating hair with a ‘first-package cold wave composition’ comprising 7% ammonium  thioglycolate (reducing agent) for 20 minutes, followed by treatment with the intermediate composition at a pH 8 (alkalizing agent) for 10 minutes, followed by treatment with a ‘second-package cold wave composition’ comprising 5% sodium bromate (oxidizing agent) for 10 minutes (e.g., Examples).  Regarding the pH of the alkalizing agent, it is noted that, while Watatani exemplifies a pH of 8 (instantly claimed range is pH 8.5-12), it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, Watatani further teaches the pH of the intermediate composition is pH 6-10, preferably pH 8-10 (e.g., col. 3, lines 4-5).  Thus, it would be within the purview of the skilled artisan to adjust the pH within the ranges taught by Watatani, including values instantly claimed, with a reasonable expectation of success.
Watatani is silent with respect to rinsing the hair after treatment with the composition comprising reducing agent, and is silent with respect to when to put on and/or take off curlers.
Hullmann is in the same field of compositions for permanent waving/shaping of hair (e.g., abstract) and teaches a process wherein a composition comprising a reducing agent is applied, then rinsed off after process for 1 to 30 min, prior to application of intermediate treatment and/or oxidizing treatment (e.g., abstract; paragraphs [0007], [0056]).  Regarding curlers, Hullmann teaches that, in case that the aim of using the process is perming (curling), prior to application of the reducing agent or during the application of the reducing agent, even after the application of the reducing agent, hair is put on the curlers and the curlers are taken out prior to or during or after application of the oxidizing composition or after processing of the oxidizing composition;  the selection of the timing when the curlers are put and taken off from hair is very much dependent on the curling efficiency aimed (e.g., paragraph [0009]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include in the process of Watatani the steps of rinsing the hair after treatment with a composition comprising reducing agent, followed by putting on curlers, and taking off curlers before, during, or after treatment with a composition comprising oxidizing agent; thus arriving at the claimed invention.  Regarding rinsing the fibers, one skilled in the art would be motivated to do so because it is already known to rinse the hair after treatment with a reducing agent, prior to further treatment, as taught by Hullmann, and thus it would be within the purview of the skilled artisan to rinse off the reducing agent of Watatani prior to treatment with its intermediate composition, with a reasonable expectation of success.  Regarding curlers, it would be obvious to the skilled artisan to apply curlers before, or after, treatment with reducing agent during the process of Watatani, depending on the level of curl desired, as taught by Hullmann.
Regarding claims 3-5, Watatani exemplifies a ‘first-package cold wave composition’ comprising 7% ammonium  thioglycolate, adjusted to pH 6.5 (e.g., Examples).
Regarding claim 6, Watatani does not teach any addition of heat and/or heating device, and describes the compositions as ‘cold wave’ (e.g., Examples), and thus the ordinarily skilled artisan would envisage carrying the process at ambient temperature.
Regarding claim 7, Watatani teaches that, for the intermediate treatment, it is preferable to adjust the pH of the composition to 6-10, particularly 8-10 (e.g., col. 3, lines 3-5), which ranges overlap that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to adjust the pH within the ranges taught by Watatani, including values instantly claimed, with a reasonable expectation of success.
Regarding claims 8-10, Watatani teaches the intermediate treatment composition which serves to cleave mixed disulfides formed in the hair by a treatment with a first-package wave composition (reducing agent) contains 0.5-10 wt% carbonates and/or hydrogencarbonates, such as ammonium carbonate and ammonium hydrogencarbonate (as well as 4% ammonium chloride in its Comparative Example), along with pH adjustors such as sodium hydroxide and monoethanolamine (e.g., col. 2, line 47-col. 3, line 15, Examples).  
Regarding claim 11, it is noted that, while Watatani does not specifically teach a pH for its ‘second-package cold wave composition’, Hullmann teaches components comprising an oxidizing agent, such as sodium bromate, have a pH between 2 and 7 (e.g., paragraph [0055]), and thus it would be within the purview of the skilled artisan to observe and/or adjust the pH of the composition comprising sodium bromate taught by Watatani to within said range, with a reasonable expectation of success.
Regarding claim 12, Watatani exemplifies a ‘second-package cold wave composition’ comprising 5% sodium bromate (e.g., Examples).
Regarding claim 13, it is noted that, while Watatani does not specifically teach timing of curlers, Hullmann teaches taking curlers off from hair after the oxidizing composition is rinsed (e.g., paragraph [0088]), which is consistent with Watatani teaching in its Examples that the hair bundle is thoroughly washed with water, then “taken out of the glass tube” (e.g., col. 4, lines 56-57).
Regarding claim 14, Watatani teaches its intermediate compositions may comprise optional ingredients such as surfactants (e.g., col. 3, lines 16-19).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watatani in view of Hullmann as applied to claims 1 and 3-14 above, and further in view of Green (US Patent 4,716,914).
The inventions of Watatani and Hullmann are delineated above (see paragraph 9, above).  Said references are silent with respect to the fibers being covered during the period the first and second aqueous compositions are left on the fibers (see instant claim 2).
However, covering the fibers during application of a reducing and/or alkalizing agent is already known. For example, Green teaches various hair treatment caps are known from the art (citing six patents), and also teaches a bonnet adapted to fit over the head of the wearer to retain the hair therein while the hair is disposed in permanent wave rods (curlers), wherein the bonnet also has spaced bores to allow for easy rinsing (e.g., col. 2, lines 5-14).   Additionally, the skilled artisan would recognize that the bonnet would keep in place the aqueous composition as well as the rods, allowing for better coverage of the aqueous composition.  Therefore, it would be within the purview of the skilled artisan to cover the hair during the period the first and second aqueous compositions are left on the fibers, with a reasonable expectation of success.


Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.  
Applicant argues Hullmann teaches that putting curlers onto hair during or after application of the reducing agent produces “relatively weaker curls”, and asserts the skilled artisan would not have been motivated to put hair on curlers even after rinsing off the reducing agent, as “the Hullmann clearly discloses disadvantageous effect of such.”  Applicant further asserts a skilled artisan “may think that putting the curlers after rinsing off the reducing agent may not produce any curls.”
This argument is not persuasive because Hullmann clearly teaches that curlers may be put on before, during, or after application of the reducing agent, as Hullmann teaches, “In case that the aim of using process is perming (curling), prior to application of the reducing agent or during the application of the reducing agent, even after the application of the reducing agent, hair is put on the curlers” (e.g., see Hullmann, paragraph [0009]).  Applicant’s assertions that putting hair on the curlers after rinsing the reducing agent “may not produce any curls” is inconsistent with Hullmann’s teaching that putting curlers onto hair after the application of the reducing agent still produces curls (just “relatively weaker” compared to curling prior to application of reducing agent), and that the timing of the when the curlers are put and taken off from hair is very much dependent on the curling efficiency aimed (e.g., if less curly hair were desired, the skilled artisan would be motivated to put the hair in curlers after application of the reducing agent).
Applicant also argues working Examples 1-4 achieve “unexpected and synergistic increases with respect to wave appearance, softness, and smoothness when directly compared to a comparative process when the reducing agent was not rinsed off the streaks prior to application of the second and third aqueous compositions.”  Applicant argues these “unexpected and synergistic increases” could not have been foreseen from the cited prior art.
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  Hullmann already teaches processes wherein the reducing agent is rinsed off produces “excellent waving effect” (e.g., abstract), and wherein hair waved according to this process “looks attractive and feels natural upon touching by hand” (e.g., paragraph [0006]); therefore, Applicant’s results of “wave appearance, softness, and smoothness” are neither surprising nor unexpected.  Additionally, Applicant has not pointed to or provided objective evidence demonstrating how the results achieved are synergistic (i.e., greater than additive) compared to any individual component(s) or process step(s).
Therefore, it is the Examiner’s position that the claims are rendered obvious.,




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/           Examiner, Art Unit 1611